           Case 2:18-cv-03034-WBS-JDP Document 28 Filed 01/21/21 Page 1 of 1


     DANIEL MALAKAUSKAS, Cal. Bar No.: 265903
 1
     MALAKAUSKAS LAW, APC
 2   7345 South Durango Drive
     Suite B-107-240
 3   Las Vegas, NV 89113
     Tel: 866-790-2242 / Fax: 888-802-2440
 4
     daniel@malakauskas.com
 5
     Attorney for Plaintiff: Cynthia Hopson
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
                                         SACRAMENTO DIVISION
10                                                         Case No.: 2:18-CV-03034 WBS JDP
     CYNTHIA HOPSON,
11
                          Plaintiff,
12                                                         ORDER GRANTING REQUEST FOR
     v.                                                    EXTENSION TO FILE DISMISSAL
13                                                         DOCUMENTS
14
     THE CHICKEN BARN, INC., as an entity
15   and doing business as "Chicken Barn", SEE'S
     CANDY SHOPS, INCORPORATED, as an
16   entity and doing business as "See's Candies",
17   McHENRY-MODESTO, A CALIFORNIA
     LIMITED PARTNERSHIP, and DOES 1-50,
18   Inclusive,
19                        Defendant.

20                                                   ORDER:
21          IT IS HEREBY ORDERED, Good Cause Shown, that the Parties shall file their Dismissal
22   Documents no later than February 19, 2021, or a joint status report if settlement has not been
23   finalized by that date. The Status Conference is continued from February 1, 2021 to March 1, 2021
24   at 1:30 p.m.
25
26   Dated: January 20, 2021

27
28




                       Order Granting Request for Extension to File Dispositional Documents
                                                                                                    1
